FILED
                             NOT FOR PUBLICATION                            JUL 30 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SAMUEL RODRIGUEZ LOPEZ,                          No. 08-72489

               Petitioner,                       Agency No. A074-804-492

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 19, 2010 **

Before:        B. FLETCHER, REINHARDT, and WARDLAW, Circuit Judges.

       Samuel Rodriguez Lopez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen based on ineffective assistance of counsel. We have jurisdiction under 8

U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir. 2003), and we deny the petition for

review.

      The BIA did not abuse its discretion in denying Rodriguez Lopez’s motion

to reopen as untimely because he filed the motion almost eight years after the

BIA’s January 31, 2000, order, see 8 C.F.R. § 1003.2(c)(2), and Rodriguez Lopez

failed to establish that he acted with the due diligence required for equitable

tolling, see Iturribarria, 321 F.3d at 897; cf. Ghahremani v. Gonzales, 498 F.3d

993, 1000 (9th Cir. 2007).

      In light of our disposition, we do not reach Rodriguez Lopez’s remaining

contentions.

      PETITION FOR REVIEW DENIED.




                                           2                                      08-72489